         Case 19-30994       Doc 23 Filed 05/20/20 Entered 05/20/20 09:35:42                Desc Order
                                 Disch. Trustee Close CS Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS


In Re:     Miguel A. Nieves,, Jr. and Luz M. Nieves ,           Chapter: 7
           Debtor                                               Case No: 19−30994
                                                                Judge Elizabeth D. Katz



                                      ORDER DISCHARGING TRUSTEE
                                          AND CLOSING CASE




It is hereby ORDERED that David W. Ostrander, the Trustee is discharged from any further duties herein and that
this case is hereby closed pursuant to 11 U.S.C. § 350(a).




Date:5/20/20                                                    By the Court,

                                                                Elizabeth D. Katz
                                                                U.S. Bankruptcy Judge
